                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                        AT GREENEVILLE

 ROBERT H. JOHNSON,                                        )
                                                           )
                 Plaintiff,                                )
                                                           )
 v.                                                        )       No. 2:20-CV-137
                                                           )
 BOBBY EARLY DUNN, et. al,                                 )
                                                           )
                 Defendants.                               )

                                                  ORDER

         This matter is before the Court to consider the Report and Recommendation of the United States

 Magistrate Judge dated July 30, 2020, [Doc. 13]. In that Report and Recommendation, the Magistrate Judge

 recommends that plaintiff’s motion to proceed in forma pauperis, [Doc. 5], be granted, but that plaintiff’s

 complaint, [Doc. 1], be dismissed without prejudice under 28 U.S.C. § 1915(e) for failure to state a federal

 claim upon which relief can be granted, [Doc. 13 at 3-4]. Neither party has filed objections to the

 recommendation in the time allowed. See Fed. R. Civ. P. 72.

         After consideration of the record as a whole and after careful consideration of the Report and

 Recommendation of the United States Magistrate Judge, and for the reasons set out in that Report and

 Recommendation which are incorporated by reference herein, it is hereby ORDERED that this Report and

 Recommendation is ADOPTED and APPROVED, [Doc. 13], that the plaintiff’s complaint be dismissed

 without prejudice

         So ordered.

         ENTER:


                                                                        s/J. RONNIE GREER
                                                                   UNITED STATES DISTRICT JUDGE




Case 2:20-cv-00137-JRG-CRW Document 14 Filed 08/18/20 Page 1 of 1 PageID #: 45
